Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter: the instant application discloses a central server communicates requests from the at least one third-party device, in a plurality of third-party devices having a TCP connection with the central server, to a target device using the TCP connection established between the central server and a point-to-point receiver. Vernia (US Pub: 2020/0036777) discloses a central server establishing and maintaining the connection with the point-to-point receiver upon a request and establishment of a TCP connection with at least one third-party device in the plurality of third-party devices (para. 11, lines 1-2 and para. 51, lines 6-9).  Smith (USPub: 2002/0128898) discloses all of the third-party devices having that have a TCP connection to the central server (para. 147, lines 6-8 and para. 56, lines 3-6, wherein the connection is TCP connection). In addition, Dhoble (US Pub: 2011/0119075) discloses all the connection links are simultaneous (para. 126).  However, the combined prior arts do not explicitly discloses the requested data from the target device, the central server communicates the data requested by the at least one third-party device simultaneously to all of the third-party devices. Consequently, the independent (and dependent) claims, read in light of the specification, are allowable over the state of the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419